Title: John Adams to Thomas Jefferson, 18 May 1817
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
              Quincy
May 18. 1817
            
            Lyman was mortified that he could not visit Monticello. He is gone to Europe a Second time. I regret that he did not See you, He would have executed any commision for you in the litterary line, at any pain or any expence. I have many apprehensions for his health, which is very delicate and precarious. But he is Seized with the Mania of all our young etherial Spirits, for foreign travel. I fear they will loose more than they will acquire. They will loose that unadulterated Enthusiasm for their native Country which has produced the greatest Characters among Us.
            Oh! Lord! Do you think that a Protestant Popedom is annihilated in America.? Do you recollect, or have you ever attended to the ecclesiastical Strifes in Maryland Pensilvania, New York, and every part of New England? What a mercy it is, that these People cannot whip and crop, and pillory and roast, as yet in the U.S.? If they could they would.
            Do you know that The General of the Jesuits and consequently all his Host have their Eyes on this Country? Do you know that the Church of England is employing more means and more Art, to propagate their demipopery among Us, than ever? Quakers, Anabaptists Moravians Swedenborgians, Methodists, Unitarians, Nothingarians in all Europe are employing understand underhand means to propagate their Sectarian Systems in these States.
            The multitude and diversity of them, you will Say, is our Security against them all. God grant it. But if We consider that the Presbyterians and Methodists are far the most numerous; and the most likely to unite let a George Whitefield arise, with a military cast, like Mahomet, or Loyola, and what will become of all the other Sects who can never unite?
            My Friends or Enemies continue to overwhelm me with Books, Whatever may be their intension, charitable or otherwise, they certainly contribute, to continue me to vegetate, much as I have done for the Sixteen years last past.
            Sir John Malcoms History of Persia, and Sir William Jones’s Works are now poured out upon me and a little cargo is coming from Europe. What can I do with all this learned lumber? Is it necessary to Salvation to investigate all these Cosmogonies and Mythologies? Is Bryant Gebelin, Dupuis, or Sir William Jones, right.?
            What a frown upon Man kind, was the premature death of Sir William Jones? Why could not Jones and Dupuis have conversed or corresponded with each other? Had Jones read Dupuis, or Dupuis Jones, the Works of both would be immensely improved though each would probably have adhered to his System.
            I Should admire to See a Counsel, composed of Gebelin, Bryant Jones and Dupuis. Let them live together and compare Notes. The human race ought to contribute to furnish them with all the Books in the Universe, and the means of Subsistence.
            
            I am not expert enough in Italien to read Botta, and I know not that he has been translated. Indeed I have been So little Satisfied with Histories of the American Revolution, that I have long Since, ceased to read them. The Truth is lost, in adulatory Panegyricks, and in vituperary Insolence.
            I wish you, Mr Madison and Mr Monroe Success, in your Collegiate institution. And I wish that Superstition in Religion exciting Superstition in Politicks, and both united in directing military Force, alias glory may never blow up all your benevolent and phylanthropic Lucubrations. But the History of all ages is against you.
            It is said, that no Effort in favour of Virtue, is ever lost. I doubt whether it was ever true; whether it is now true; but hope it will be true. In the moral Government of the World, no doubt it was, is, and ever will be true: but it has not yet appeared to be true on this Earth.
            
              I am Sir, Sincerely your friend
              John Adams
            
          
          
            P.S. Have you Seen the Phylosophy of human Nature, and the History of the War, in the Western States, from Kentucky? How vigorously Science and Litterature Spring up, as well as Patriotism and Heroism in transalleganian Regions? Have You Seen Wilkinsons History? &c. &c. &c.
            
              J. A.
            
          
        